CATES, Presiding Judge.
The appellant was convicted of first degree murder in killing Manferd E. Furr with a sawed off shotgun October 12, 1974, in broad daylight in the first block of Dexter Avenue in Montgomery. The jury set his punishment at life imprisonment.
We have considered the entire record under Code 1940, T. 15, § 389, including the following:
a) The clerk’s certificate; [T. 7, § 767];
b) The court reporter’s certificate;
c) The statement of the organization of the court; (Sup.Ct.R. 52);
d) The indictment (including caption, charge, conclusions, and required endorsements) ;
e) Judgment entry (arraignment, presence of counsel, twelve jurors, empanelling and swearing of jury, verdict, adjudication of guilt, allocutus, sentence and notice of appeal); and
f) Each ruling of the trial judge adverse to the appellant.
From this examination we conclude that the judgment below should be
Affirmed.
All the Judges concur.